Citation Nr: 0900065	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in February 2006 and 
January 2007 by the above Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
June 2005, and denied entitlement to TDIU, respectively.  

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  

As discussed below, the issue of entitlement to a total 
rating based upon individual unemployability due to service-
connected disability is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The RO 
will provide notification will further action is required on 
the part of the veteran.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
reduced reliability and productivity due to intrusive 
thoughts, chronic sleep disturbance, depression, and 
difficulty concentrating.  There is subjective evidence of a 
long and short term memory impairment, with episodes of 
suicidal ideation. 

2.  The veteran is able to maintain good personal hygiene and 
he is fully oriented with good insight and judgment.  The 
evidence consistently shows normal and spontaneous speech, 
with regular rhythm and rate.  The veteran does not have 
impaired impulse control, panic attacks, or obsessional 
rituals.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Here, the veteran is challenging the initial disability 
rating assigned following the grant of service connection.  
In Dingess, supra, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  In this case, the RO sent the 
veteran a letter in July 2005 which addressed all required 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the veteran of what 
evidence was required to substantiate his service connection 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to provide evidence in his possession to the 
RO.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied and additional 
notice pursuant to Vasquez-Flores, supra, is not needed.  

As to the veteran's TDIU claim, the Board notes the RO also 
sent the veteran a letter in May 2006 advising him of the 
evidence required to substantiate his claim, and of his and 
VA's respective duties for obtaining evidence.  The May 2006 
letter also informed the veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 2005 to July 
2008, as well as private medical records dated from January 
2001 to October 2006 and the veteran's records from the 
Social Security Administration.  The veteran was also 
afforded VA examinations in January 2006 and January 2008, 
and he was given an opportunity to set forth his contentions 
at the videoconference hearing before the undersigned 
Veterans Law Judge.  Significantly, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for PTSD was established in 
February 2006, and the RO assigned a 50 percent disability 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective June 29, 2003.  The veteran has asserted that 
his service-connected PTSD warrants at least a 70 percent 
disability rating.

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2008).  As noted, the veteran is currently rated 50 
percent disabled under the general rating formula.  A 50 
percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The competent evidence of record shows the veteran's service-
connected PTSD is manifested by intrusive thoughts, chronic 
sleep disturbance, and depression.  He is also irritable, 
hypervigilant, anxious, and has difficulty concentrating.  
The evidence consistently shows the veteran is oriented to 
person, time, and place, adequately groomed, and consistently 
denies experiencing delusions or hallucinations.  

With respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under DC 9411, 
review of the evidence shows inconsistent reports of suicidal 
ideation.  The veteran reported experiencing frequent 
suicidal ideation at the January 2006 VA examination but 
treatment records, dated from June 2005 to January 2008, show 
he consistently denied experiencing suicidal or homicidal 
ideation.  In January 2008, the veteran reported experiencing 
periods of suicidal ideation and subsequent medical records 
document chronic suicidal ideation, despite his forward-
oriented thinking and lack of specific plan.  See January 
2008 VA examination report; see also VA outpatient treatment 
records dated January to July 2008.  

The veteran's speech is generally described as normal and 
spontaneous, with regular rhythm and rate.  His speech is 
also intermittently described as hyperverbal, pressured, 
vague, evasive, and with a garbled tone, but the examiner who 
conducted the January 2008 VA examination noted that the 
quality of the veteran's speech is clear in articulation and 
easily understandable.  See VA outpatient treatment records 
dated June 2005 to July 2008.  

The evidence shows the veteran's mood is consistently 
described as depressed; however, there is no evidence showing 
that his depression affects his ability to function 
independently, appropriately, or effectively.  Nevertheless, 
he describes decreased energy and lack of interest in 
pleasurable activities.  He also describes self-isolation as 
he reports having no social life and being distrustful of 
others.  The veteran has two friends who are also ex-Marines; 
however, he reported that he was friends with these 
individuals prior to entering active duty.  The veteran also 
submitted a lay statement from his ex-wife, dated in June 
2005, which confirms his self-isolation and social 
impairment.  

As to work relationships, the evidence shows the veteran 
stopped working in June 2005 due to an inability to stay 
awake and concentrate.  There are no records from his former 
employer which show he had interpersonal problems at work.  
However, the veteran has reported that he had difficulty with 
his co-workers and supervisor and that he was able to work 
better when there were fewer people at work.  

Although there is evidence of an occupational and social 
impairment, the Board finds that the veteran's service-
connected PTSD more nearly approximates the social and 
occupational impairment contemplated by the 50 percent 
rating.  In making this determination, the Board notes that 
the veteran's affect has been variously described as wary, 
with restricted range, blunted, anxious, and labile between 
happiness and sadness.  See VA outpatient treatment records 
dated June 2005 to July 2008.  The veteran reports difficulty 
with long and short term memory, including an inability to 
remember who or where he is at times.  See VA outpatient 
treatment records dated June 2005 and January 2008 VA 
examination report.  The veteran describes anxiety attacks 
throughout the night, which he believes may be related to his 
nightmares.  The veteran also displays disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships as the 
evidence shows he is depressed and socially withdrawn with 
only two friends.  

The Board notes that the veteran has reported having suicidal 
ideation, which is one of the criteria for a 70 percent 
rating.  However, the Board finds a 70 percent rating is not 
warranted because there is no evidence of obsessive or 
ritualistic behavior which interfere with routine activities.  
Furthermore, the veteran's speech has never been described as 
illogical, obscure, or irrelevant and there is no evidence of 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  The Board again notes that his 
social interaction is limited; however, he is able to 
maintain long-standing friendships with two individuals and, 
despite his inability to stay awake and concentrate at work, 
he maintained employment at Longview Fibre Company for 28 
years, with no evidence of disciplinary action taken due to 
conflicts with co-workers.  As a result, the Board finds the 
veteran has difficulty establishing and maintaining effective 
relationships, as opposed to an inability to do so.  In sum, 
the Board finds that, while the veteran's symptoms result in 
an occupational and social impairment, his impairment does 
not result in deficiencies in most areas with severe symptoms 
as contemplated by the 70 percent rating.  

The Board does note the veteran was most recently assigned a 
GAF score of 50 at the January 2008 VA examination, which 
denotes serious symptoms or any serious impairment in social 
or occupational functioning.  The evidence also reflects GAF 
scores of 45, 52, and 63.  See VA outpatient treatment 
records dated June 2006, July 2006, and December 2006.  The 
evidence clearly shows that the veteran has social and 
occupational impairment.  However, in making the above 
determination, the Board finds probative that the veteran has 
not demonstrated the majority of the symptoms listed in the 
rating criteria for a 70 percent evaluation under DC 9411, or 
the majority of the symptoms listed in the GAF scale for 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting, and no friends).  The Board is 
aware that the symptoms listed under the 70 percent 
evaluation and in the GAF scale are essentially examples of 
the type and degree of symptoms for that evaluation, and that 
the veteran need not demonstrate those exact symptoms to 
warrant a 70 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, the Board finds that the 
preponderance of the evidence, including the clinical 
findings associated with the reported GAF scores, shows that 
the veteran's PTSD symptoms more nearly approximate a 
moderate occupational and social impairment, and do not equal 
or more nearly approximate the criteria for a 70 percent 
evaluation.  

Likewise, a 100 percent rating is not warranted in this case 
because there is no evidence that the veteran has persistent 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own occupation.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating currently assigned.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in June 2005, has his service-connected 
PTSD been more disabling than as currently rated under the 
present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.  


REMAND

The veteran contends that, since June 2005, he has been 
unable to secure and maintain gainful employment due to his 
service-connected PTSD.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the above percentages are not met, the 
veteran's claim may still be referred to the Director, 
Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."  
38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

The veteran is currently service-connected for PTSD, rated as 
50 percent disabling.  Because the veteran does not have one 
service-connected disability rated as at least 60 percent, or 
two or more disabilities with a combined rating of at least 
70 percent, with one disability rated at 40 percent, the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a) are not met.  However, he may 
still be entitled to TDIU based on 38 C.F.R. §§ 4.l6(b), 
3.32l(b).  

At his September 2008 videoconference hearing, the veteran 
testified that he was unable to continue working as a 
mechanic at Longview Fibre Company because he became a safety 
issue at work due to his inability to stay awake and maintain 
concentration at work.  The claims file contains records 
which state that the veteran is indeed totally disabled and 
unable to work.  There remains, however, a question as to 
whether the veteran is unemployable due to his service-
connected disabilities alone.  

In this context, the Board notes that, while the veteran 
attributes his inability to stay awake and concentrate at 
work to his service-connected PTSD, there is evidence that he 
suffers from obstructive sleep apnea.  In February 2006, the 
RO denied entitlement to service connection for obstructive 
sleep apnea, claimed as secondary to service-connected PTSD.  
However, it is not clear whether the veteran's inability to 
stay awake and concentrate at work is due to his non-service-
connected sleep apnea, his service-connected PTSD, or both.  

The Board notes the evidentiary record contains three 
statements which purport to establish that the veteran is 
unemployable due to his service-connected PTSD.  See July 
2005 Certification from Dr. M.C.; February 2006 letter from 
Dr. M.A.R.; and January 2006 VA examination report.  However, 
neither physician provided an opinion as to whether there is 
sufficient evidence that the veteran's service-connected PTSD 
is severe enough, alone, to prevent the veteran from securing 
and maintaining gainful employment.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the veteran's 
service-connected PTSD does not warrant an increased rating 
based on the schedular rating criteria but there is evidence 
indicating that he stopped working in June 2005 due to his 
service-connected PTSD.  As a result, a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration is 
warranted.  The authority to assign extra-schedular ratings 
has been specifically delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board, in the first instance.  
Therefore, the correct course of action for the Board, where 
it finds that entitlement to an extra-schedular evaluation 
may be present, is to raise the issue and remand it for the 
proper procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.	Readjudicate the claim for a total 
rating based upon individual 
unemployability due to service-
connected disability, including 
completing any evidentiary development 
deemed appropriate.

2.	After all development has been 
conducted, refer the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration.  

3.	If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order. The Board intimates no opinion as to the 
ultimate outcome of this case. The veteran need 
take no action unless otherwise informed. The 
appellant has the right to submit additional 
evidence and argument on the matter or matters 
the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


